Case 2:20-cv-07347-MAA Document 27 Filed 07/26/21 Page 1 of 2 Page ID #:676



  1   TRACY L. WILKISON
  2   Acting United States Attorney
      DAVID M. HARRIS                                                         JS-6
  3
      Assistant United States Attorney
  4   Chief, Civil Division
  5   CEDINA M. KIM
      Assistant United States Attorney
  6   Senior Trial Attorney, Civil Division
  7   JENNIFER A. KENNEY, CSBN 241625
      Special Assistant United States Attorney
  8
            160 Spear Street, Suite 800
  9         San Francisco, CA 94105
 10
            Telephone: (510) 970-4825
            Facsimile: (415) 744-0134
 11         E-Mail: Jennifer.A.Kenney@ssa.gov
 12
      Attorneys for Defendant Acting Commissioner of Social Security
 13
 14                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 15
 16
      NATASHA LYNN WILLIAMS,                   ) Case No. 2:20-cv-07347-MAA
 17                                            )
 18   Plaintiff,                               )
                                               ) JUDGMENT OF REMAND
 19
            v.                                 )
 20                                            )
 21   KILOLO KIJAKAZI1,                        )
      Acting Commissioner of Social            )
 22   Security,                                )
 23                                            )
      Defendant.                               )
 24
 25
 26
      1
 27    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
      2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
 28   Kijakazi should be substituted, therefore, for Andrew Saul as the defendant in this
      suit. No further action need be taken to continue this suit by reason of the last
      sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
      Judgment for Remand, Sentence Four 2:20-cv-07347-MAA


                                               -1-
Case 2:20-cv-07347-MAA Document 27 Filed 07/26/21 Page 2 of 2 Page ID #:677



  1         The Court having approved the parties’ Stipulation to Voluntary Remand
  2
      Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
  3
  4   Plaintiff (“Stipulation to Remand”), IT IS HEREBY ORDERED, ADJUDGED
  5
      AND DECREED that the above-captioned action is remanded to the
  6
  7   Commissioner of Social Security for further proceedings consistent with the
  8
      Stipulation to Remand.
  9
 10
 11
      Dated: 07/26/2021
 12
                                             HON. MARIA A. AUDERO
 13                                          UNITED STATES MAGISTRATE JUDGE
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      Judgment for Remand, Sentence Four 2:20-cv-07347-MAA


                                               -2-
